TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2014



                                     NO. 03-13-00220-CV


                                Trent Alvon Smith, Appellant

                                                v.

                   District Attorney Office for Wood County, Texas, and
                 The 402-G District Court of Wood County, Texas, Appellee




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the dismissal orders signed by the trial court on March 21, 2013 and

April 10, 2013. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the trial court’s orders. Therefore, the Court affirms the trial

court’s orders. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.